DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner thanks the Applicant for the well-prepared amendment. The Examiner appreciates the Applicant’s effort to carefully analyze the Office action, and make appropriate arguments and amendments.
	Status of Claims
Claims 1-3, 6-8, 11, 23-25, 28-30, 33 and 73-74 filed on June 07, 2021 are pending, claims 1, 2, 8, 23, 24, and 30 are amended, and claims 73-74 are new.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 07, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner and an initialed and dated copy of the Applicant’s IDS form 1449 is attached to the instant Office Action.
Response to Arguments
Applicant’s arguments, see pg. 8-9, filed June 07, 2021,  with respect to claim1 and 23 have been considered but are moot because the arguments do not apply to the additional references being used in the current rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-3, 6-8, 11, 23-25, 28-30, 33 and 73-74 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 1 and 23 recite the limitation "performed by " in line 11.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-3, 6-8, 11, 24-25, 28-30, 33 and 73-74 are similarly rejected based upon claim dependency to claims 1 and 23.
Claims 1 and 23, recite configuration of a station and method of a station, however, the method and the configuration is performed by the WTRU. If the station is the WTRU, it is suggested to keep the term consistent. Claims 2-3, 6-8, 11, 24-25, 28-30, 33 and 73-74 are similarly rejected based upon claim dependency to claims 1 and 23.	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6-8, 23-25, and 28-30  is/are rejected under 35 U.S.C. 102(a)(2)  as being anticipated by Sun et al. (US 10,201,017 B2, hereinafter "Sun").
(Sun, Fig. 1 26 Host), a transmitter (Sun, Fig. 1 30-1 Tx), and a receiver (Sun, Fig. 1 30-1 Rx), wherein the STA is configured to:
receive, on the physical channel, a trigger frame including information identifying a set of sub-channels of the physical channel, wherein each sub-channel of the set of sub-channels: (1) is available for acquisition, via contention performed by the WTRU via one sub-channel of the set of sub-channels, for an uplink data transmission performed by the WTRU via the one subchannel (Sun, Col. 18 line 18-122 client stations (i.e. WTRU) receive trigger frame allocation indication and other transmission parameters to be used for transmission of an uplink OFDMA data unit during the contention base transmission); and (2) at least one sub-channel boundary which is not coincident with the first or the second channel boundaries of the physical channel (Sun, Fig. 7 508-1 UL contention sub-channels  is not coincident with the first and second channel boundaries);
transmit, via the one sub-channel, any number of sub-channel transmissions for acquiring the one sub-channel for the uplink data transmission performed by the WTRU (Sun, Fig. 7 Col. 20 line 63-65 client stations contend for sub-channels corresponding to the resource units indicated in the trigger frame) and
the uplink data transmission, via the one sub-channel (Sun, Fig. 7 Col. 20 line 56-60 client stations transmit MPDU corresponding to the resource units indicated in the trigger frame to AP).
Regarding claim 2, Sun discloses further configured to execute any of: initiate transmission of the uplink data transmission, or end transmission of the uplink data transmission, at a sub-channel boundary which is not coincident with the first channel boundary or the second channel boundary (Sun, Fig. 7 at least A-MPDU is not coincident with the trigger frame channel boundaries (i.e. first or the second channel not coincident with subchannels)).
Regarding claim 3, Sun discloses wherein the at least one subchannel boundary is indicated by any of: a time value or a frequency value, and wherein a respective sub-channel includes time/frequency resources such that a first set of sub-channel boundaries bound a subset of the time/frequency resources in time and a second set of sub-channel boundaries bound the subset of the time/frequency resources in frequency (Sun, Col. 11 line 5-15 client stations (i.e. WTRU) receive trigger frame allocation indication and other transmission parameters to be used for transmission of an uplink OFDMA data unit during the TXOP).
Regarding claim 6, Sun discloses further configured to transmit, via an uplink, control information including a sub-channel SIG field indicating an identity of the STA, wherein the control information indicates that the STA is capable of sub-channel allocations (Sun, Col. 17 line 34-37 client stations contend for subchannels corresponding to the resource units indicated in the trigger frame) 
(Sun, Fig. 7  t2 is dedicated for STAs to AP, where t2 is the uplink frame).
Regarding claim 8, Sun discloses further configured to obtain, from the received trigger frame, a duration of a transmit opportunity (TXOP) of an Access Point (AP) assigned or announced by the AP (Sun, Col. 22 line 9-11 trigger frame received at block 904 includes an indication of the duration); and
transmit data using the one sub-channel on condition that a transmit opportunity (TXOP) duration of an Access Point (AP) has not been reached, wherein the duration of the TXOP is a duration for transmitting, by the STA, a length of data (Sun, Col. 24 line 5-10 transmit data according to the received trigger frame).
	Regarding claims 23-25, and 28-30 these claims recite “a method implemented by a station” that disclose similar steps as recited by a station of claims 1-3, and 6-8, thus are rejected with the same rationale applied against claims 1-3, and 6-8 as presented above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 33 and 73-74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 10,201,017 B2, hereinafter "Sun") in view of Seok (US 2011/0128900 A1, hereinafter "Seok") .
Regarding claim 11, Sun does not explicitly disclose further configured to perform a channel estimation.
Seok from the same field of endeavor discloses further configured to perform a channel estimation (Seok, [0121-0122] LTF is a signal for channel estimation, frequency error estimation, etc).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified high-efficiency wi-fi station and contention based transmission disclosed by Sun and SIG field disclosed by Seok with a motivation to make this modification in order to improve usage efficiency of radio resources (Seok, [0023]).
Regarding claim 73, Sun does not explicitly disclose configured to acquire more than one of the sub-channels of the set of sub-channels available for acquisition, via contention performed by the WTRU via respective ones of the more than one sub-channel of the set of sub-channels, for more than one uplink data transmission performed by the WTRU via the respective ones of the more than one sub-channel. Seok from the same field of endeavor discloses (Seok, [0023] One or more subchannels are allocated for each of a plurality of stations (STAs) according to a power save multi-poll (PSMP) procedure of a very high throughput (VHT) wireless local access network (WLAN) system. Therefore, the plurality of STAs can simultaneously perform downlink transmission or uplink transmission).

	Regarding claims 33 and 74, these claims recite "a method implemented by a station" that disclose similar steps as recited by a station of claims 11 and 73, thus are rejected with the same rationale applied against claims 11 and 73 as presented above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315.  The examiner can normally be reached on Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415